

Exhibit 10.1


CHANGE IN CONTROL AND SEVERANCE AGREEMENT




This Change in Control and Severance Agreement (the "Agreement") is entered into
by and between ____________ (the "Executive") and Zuora, Inc., a Delaware
corporation (the "Company"), and is effective as of the date last signed below
(the "Effective Date").


1. Agreement.


This Agreement shall terminate on the date the Executive's employment with the
Company terminates for a reason other than a Qualifying Termination or CIC
Qualifying Termination; provided, however, if a definitive agreement relating to
a Change in Control has been signed by the Company then this Agreement shall
remain in effect through the earlier of:


(a) The date the Executive's employment with the Company terminates for a reason
other than a Qualifying Termination or CIC Qualifying Termination, or


(b) The date the Company has met all of its obligations under this Agreement
following a termination of the Executive's employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.


2. Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:


(a) Severance Benefits. The Company shall pay the Executive six (6) months of
his or her monthly base salary (at the rate in effect immediately prior to the
actions that resulted in the Qualifying Termination). The Executive will receive
his or her severance payment in a cash lump-sum which will be made on the first
business day occurring after the sixtieth (60th) day following the Separation,
provided that the Release Conditions have been satisfied. If Executive is
subject to a Qualifying Termination, no Equity Awards shall accelerate, except
as may be provided in an individual equity award agreement between Executive and
the Company.


[(b) Equity. If a Qualifying Termination occurs within two (2) years from the
Executive's start date ("Qualifying Termination Date"), any of the Executive's
outstanding unvested Equity Awards that would otherwise vest within six (6)
months from the Qualifying Termination Date, other than awards that would
otherwise vest only upon satisfaction of performance criteria ("Performance
Awards"), shall accelerate and become vested and exercisable. "Equity Awards"
means all options to purchase shares of Company common stock, restricted stock
units as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock or stock
appreciation rights. Subject to Section 4, the accelerated vesting described
above shall be effective as of the Separation Date.]1


(b) Continued Employee Benefits. If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), the Company
shall pay the full amount of Executive's COBRA premiums on behalf of the
Executive for the Executive's continued coverage
_____________________________
1 This subsection 2(b) applies only to Zuora's Chief Revenue Officer.





--------------------------------------------------------------------------------



under the Company's health, dental and vision plans, including coverage for the
Executive's eligible
dependents, for the six (6)-month period following the Executive's Separation
or, if earlier, until Executive is eligible to be covered under another
substantially equivalent medical insurance plan by a subsequent employer;
provided that if the Company determines that it cannot provide the payment of
COBRA on behalf of the Executive without violating applicable law or incurring
additional expense under applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will provide Executive, in
lieu thereof, a taxable lump sum payment for the balance of the six (6)-month
COBRA period, which payment will equal 100% of the applicable COBRA premium for
the Executive and any dependents. The number of months of COBRA to be paid, in
the event of a cash payment under the preceding sentence, shall be reduced by
the number of months of COBRA premiums previously paid by the Company.


3. CIC Qualifying Termination. If the Executive is subject to a CIC Qualifying
Termination, then subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:


(a) Severance and Bonus Payments. The Company or its successor shall pay the
Executive twelve (12) months of his or her monthly base salary (at the rate in
effect immediately prior to the actions that resulted in the Separation). The
Executive will receive his or her severance payment in a cash lump-sum which
will be made on the first business day occurring after the sixtieth (60th) day
following the Separation, provided that the Release Conditions have been
satisfied.


[(b) Equity. Each of Executive's then outstanding unvested Equity Awards,
including Performance Awards, shall accelerate and become vested and exercisable
with respect to 100% of the then unvested shares subject to all Equity Awards.
Subject to Section 4, the accelerated vesting described above shall be effective
as of the Separation. In the event an Equity Award is subject to performance
metrics or factors, then the vesting acceleration provided for herein shall be
based on achievement of such performance award "at-target."]2


[(b) Equity. Each of Executive's then outstanding unvested Equity Awards,
including awards that would otherwise vest only upon satisfaction of performance
criteria, shall accelerate and become vested and exercisable with respect to
100% of the then unvested shares subject to all Equity Awards. "Equity Awards"
means all options to purchase shares of Company common stock, Restricted Stock
Units as well as any and all other stock-based awards granted to the Executive,
including but not limited to stock bonus awards, restricted stock or stock
appreciation rights. Subject to Section 4, the accelerated vesting described
above shall be effective as of the Separation. In the event an Equity Award is
subject to performance metrics or factors, then the vesting acceleration
provided for herein shall be based on achievement of such performance award
"at-target."]3


(c) Continued Employee Benefits. If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), the Company
shall pay the full amount of Executive's COBRA premiums on behalf of the
Executive for the Executive's continued coverage under the Company's health,
dental and vision plans, including coverage for the Executive's eligible
dependents, for the twelve (12)-month period following the Executive's
Separation or, if earlier, until Executive is eligible to be covered under
another substantially equivalent medical insurance plan by a
_____________________________
2 This version of subsection 3(b) applies only to Zuora's Chief Revenue Officer.
3 This version of subsection 3(b) applies to Zuora's Section 16 officers other
than the Chief Revenue Officer.






--------------------------------------------------------------------------------



subsequent employer; provided that if the Company determines that it cannot
provide the payment of COBRA on behalf of the Executive without violating
applicable law or incurring additional expense under applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will provide Executive, in lieu thereof, a taxable lump sum payment for the
balance of the twelve (12)-month COBRA period, which payment will equal 100% of
the applicable COBRA premium for the Executive and any dependents. The number of
months of COBRA to be paid, in any case, shall be reduced by the number of
months of COBRA previously paid by the Company.


(d) Benefits True Up. In the event the Executive terminates pursuant to a
Qualifying Termination under Section 2 and that termination is later determined
by the Company to qualify as a CIC Qualifying Termination, then the Company
shall make a true-up payment to Executive so that the aggregate of all benefits
provided to Executive are those in this Section 3. Notwithstanding the timing
described in Sections 3(a), 3(b) and 3(c), this true-up payment will occur on
the closing of the Change of Control, and any equity awards that would otherwise
forfeit upon a Qualifying Termination shall remain outstanding and eligible to
vest for three (3) months following such Qualifying Termination to permit the
100% acceleration described in Section 3(b) above.


4. General Release. Any other provision of this Agreement notwithstanding, the
benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and such release has become effective and (ii) has
agreed not to prosecute any legal action or other proceeding based upon any of
such claims. The release must be in the form prescribed by the Company, without
alterations (this document effecting the foregoing, the "Release"). The Company
will deliver the form of Release to the Executive within thirty (30) days after
the Executive's Separation. The Executive must execute and return the Release
within the time period specified in the form, and in all events within sixty
(60) days following the termination event described in Section 2 or 3, as
applicable.


5. Accrued Compensation and Benefits. Notwithstanding anything to the contrary
in Section 2 and 3 above, the Company shall pay Executive's earned but unpaid
base salary and other vested but unpaid cash entitlements for the period through
and including the termination of employment, including unused earned vacation
pay and unreimbursed documented business expenses incurred by Executive prior to
the date of termination (collectively "Accrued Compensation and Expenses"). In
addition, Executive shall be entitled to any other vested benefits earned by
Executive for the period through and including the termination date of
Executive's employment under any other employee benefit plans and arrangements,
except as may be modified herein (collectively "Accrued Benefits"). Any Accrued
Compensation and Expenses to which the Executive is entitled shall be paid to
the Executive in cash as soon as administratively practicable after the
termination, and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the termination
occurs or at such earlier time as may be required by applicable law. Any Accrued
Benefits to which the Executive is entitled shall be paid to the Executive as
provided in the relevant plans and arrangements.


6. Definitions.


(a) "Cause" means Executive (i) has been convicted of, or has pleaded guilty or
nolo contendere to, any felony or to any crime involving moral turpitude, (ii)
has engaged in willful misconduct in the performance of his or her duties, (iii)
has materially failed or refused to perform the material duties of his or her
position with the Company after having received written notice from the Company
that such failure or refusal would constitute "Cause" hereunder and not having
corrected such



--------------------------------------------------------------------------------



failure or refusal to the reasonable satisfaction of the Company within thirty
(30) days of the Company's delivery of such written notice of failure or
refusal, (iv) has engaged in gross negligence in the performance of his or her
duties; (v) has breached the Company's Employee Nondisclosure, Assignment and
Non-Solicitation Agreement, or (vi) has committed any act of fraud, theft,
embezzlement, misappropriation of funds, breach of fiduciary duty or other
willful act of material dishonesty against the Company that results in economic
or reputational harm to the Company.


(b) "Change in Control" means the occurrence of any of the following events: (i)
any "person" (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company's
then outstanding voting securities; or (ii) the consummation of the sale or
disposition by the Company of all or substantially all of the Company's assets;
or (iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; provided that such event in (i) through (iii)
(including any series of such events) also qualifies as a "change in control
event" under Code Section 409A.


(c) "CIC Qualifying Termination" means a Separation (i) within twelve (12)
months following a Change in Control or (ii) within three (3) months preceding a
Change in Control, but as to part (ii) only if the Separation occurs following a
Potential Change in Control, in each case, resulting from (i) the Company
terminating the Executive's employment for any reason other than Cause or (ii)
the Executive voluntarily resigning his or her employment for Good Reason. A
termination or resignation due to the Executive's death or disability shall not
constitute a CIC Qualifying Termination. A "Potential Change in Control" means
the date of execution of a definitive agreement for a corporate transaction
which, if consummated, would constitute the applicable Change in Control. In the
case of a termination following a Potential Change in Control and before the
consummation of a Change in Control, solely for purposes of benefits under this
Agreement, the date of Separation will be deemed the date the Executive's
employment terminated.


(d) "Code" means the Internal Revenue Code of 1986, as amended.


(e) "Good Reason" means the occurrence of any of the following events or
conditions, without Executive's express written consent (i) a material reduction
of the Executive's primary job duties or level of responsibility (collectively,
"Duties") relative to the Executive's Duties that were in effect immediately
prior to the Change of Control; provided, however, that for purposes of this
clause, a material reduction in the executive's Duties will not be deemed to
occur [(A) if the Company is acquired and made a division or business unit of a
larger entity, and following the consummation of the Change of Control the
Executive retains similar Duties for such division or business unit of the
acquiring corporation, but not for the entire acquiring corporation, or (B)]4
solely because of a change in title; (ii) a ten percent (10%) reduction in
then-current annual base salary or annual bonus target (other than an
across-the-board salary reduction for all similarly situated executives then
employed by the acquirer); or (iii) relocation of executive's primary work
office to an office or location that would increase Executive's one-way commute
to more than fifty (50) miles from Executives current residence. With respect to
each
_____________________________
4 Bracketed language applies only to Zuora's Senior Vice President, Technology.




--------------------------------------------------------------------------------



of subsection (i), (ii), and (iii) above, Executive must provide notice to the
Company of the condition giving rise to "Good Reason" within thirty (30) days of
the initial existence of such condition. Executive must resign Executive's
employment no later than fifteen (15) days following expiration of the Company's
thirty (30) day cure period or written receipt from the Company of its intent
not to cure.


(f) "Qualifying Termination" means a Separation that is not a CIC Qualifying
Termination, but which results from (i) the Company terminating the Executive's
employment for any reason other than Cause or (ii) the Executive voluntarily
resigning his employment for Good Reason5. A termination or resignation due to
the Executive's death or disability shall not constitute a Qualifying
Termination.


(g) "Release Conditions" means (i) the Company has received the Executive's
executed Release and (ii) any rescission period applicable to the Executive's
executed Release has expired such that the Release is effective.


(h) "Separation" means a "separation from service," as defined in the
regulations under Section 409A of the Code.


7. Successors.


(a) Company's Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company's business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term "Company" shall include any successor to the Company's
business and/or assets or which becomes bound by this Agreement by operation of
law.


(b) Executive's Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.


8. Golden Parachute Taxes.


(a) Best After-Tax Result. In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise ("Payments")
would (i) constitute a "parachute payment" within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax ("Excise Tax"), then such Payments
shall be either (A) provided in full pursuant or (B) provided as to such lesser
extent which would result in no portion of such Payments being subject to the
Excise Tax ("Reduced Amount"), whichever of the foregoing amounts, taking into
account the applicable federal, state, local and foreign income, employment and
other taxes and the Excise Tax (including, without limitation, any interest or
penalties on such taxes), results in the receipt by Executive, on an after-tax
basis, of the greatest amount of payments and benefits provided for hereunder or
otherwise, notwithstanding that all or some portion of such Payments may be
subject to the Excise Tax. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section shall be made by
independent tax counsel designated by the
_____________________________
5 This subsection 6(f)(ii) applies only to the Chief Executive Officer.




--------------------------------------------------------------------------------



Company and reasonably acceptable to Executive ("Independent Tax Counsel"),
whose determination shall be conclusive and binding upon Executive and Company
for all purposes. For purposes of making the calculations required under this
Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate. The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section. In the event that the above clause (ii)(B) of this Section 8 applies,
then based on the information provided to Executive and the Company by
Independent Tax Counsel, Executive may, in Executive's sole discretion and
within thirty (30) days of the date on which Executive is provided with the
information prepared by Independent Tax Counsel, determine which and how much of
the Payments (including the accelerated vesting of equity compensation awards)
to be otherwise received by Executive shall be eliminated or reduced (as long as
after such determination the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to Executive equals the Reduced Amount).


9. Miscellaneous Provisions.


(a) Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive's termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
"specified" employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive's Separation; or (ii)
the date of Executive's death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive's beneficiary
in one lump sum (without interest). Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit. To the extent
that any provision of this Agreement is ambiguous as to its exemption or
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder are exempt from Section 409A to the maximum
permissible extent, and for any payments where such construction is not tenable,
that those payments comply with Section 409A to the maximum permissible extent.
To the extent any payment under this Agreement may be classified as a
"short-term deferral" within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section



--------------------------------------------------------------------------------



1.409A-2(b)(2) of the regulations under Section 409A. Notwithstanding anything
to the contrary in this Agreement, if the period of time comprising (x) the time
to consider and make effective the Release and (y) the time after the expiration
or cessation of any cure period or attempt to cure Good Reason, spans two
calendar years, then, any payments that constitute deferred compensation subject
to Section 409A will be made in the second calendar year.


(b) Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements on change in control under
any prior option agreement, restricted stock unit agreement, severance and
salary continuation arrangements, programs and plans which were previously
offered by the Company to the Executive, including change in control severance
arrangements pursuant to an employment agreement or offer letter, and Executive
hereby waives Executive's rights to such other benefits. In no event shall any
individual receive cash severance benefits under both this Agreement and any
other severance pay or salary continuation program, plan or other arrangement
with the Company. For the avoidance of doubt, in no event shall Executive
receive benefits under both Sections 2 and Section 3 with respect to Executive's
Separation.


(c) Dispute Resolution. To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Francisco County, and conducted by Judicial Arbitration & Mediation Services,
Inc. ("JAMS") under its then-existing employment rules and procedures. Nothing
in this Section 9(c); however, is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Each party to an arbitration or litigation
hereunder shall be responsible for the payment of its own attorneys' fees.


(d) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or deposited with Federal Express Corporation,
with shipping charges prepaid. In the case of the Executive, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.


(e) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


(f) Withholding Taxes. All payments made under this Agreement shall be subject
to applicable withholding and income taxes.


(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.






--------------------------------------------------------------------------------



(h) At-Will Employment. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason.


(i) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (other
than its choice-of-law provisions).


[Signature Page to Change in Control and Severance Agreement Follows]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date last signed below.
This Agreement may be signed in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.









EXECUTIVE:ZUORA,
INC.____________________________________________________________________Name:By:Title:Date:
___________________Date: ___________________









[Signature Page to Change in Control and Severance Agreement]

